UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 333-169014 American Energy Development Corp. (Exact name ofregistrant as specified in its charter) Nevada 27-2304001 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1230 Avenue of the Americas, 7th Floor, New York, NY 10020 (Address of principal executive offices) (Zip Code) (855) 645-2332 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of November 19, 2012, there were 101,996,256 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN ENERGY DEVELOPMENT CORP. (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, June 30, Current assets Cash $ $ Accountsreceivable - Total current assets Oil and Gas Property Evaluated, net of accumulated depletion of $12,762 and $9,117 as of September 30, 2012 and June 30, 2012, respectively Unevaluated Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Total current liabilities Stockholders’ equity(deficit) Preferred stock, $.001 par value; 5,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value; 3,000,000,000 sharesauthorized, and 101,921,256 and 101,752,506 sharesissued and outstanding, as of September 30, 2012 and June 30, 2012, respectively Additional paid-in capital Accumulated other comprehensive loss Deficit accumulated during the exploration stage Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to financial statements. 3 AMERICAN ENERGY DEVELOPMENT CORP. (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For theThree MonthsEnded September 30, 2012 For theThreeMonths Ended September 30, 2011 From Inception (March 10, 2010) Through September 30, 2012 Revenues - Operating Costs - Net revenue $ $ Operating expenses General and administrative Impairment of oil and gas property - - Total operating expenses Loss from operations ) ) ) Interest expense - ) ) Loss before income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) ) Net loss per common share – basic and diluted $ ) $ ) Weighted average of common shares – basic and diluted See accompanying notes to financial statements. 4 AMERICAN ENERGY DEVELOPMENT CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM INCEPTION (MARCH 10, 2010) THROUGH SEPTEMBER 30, 2012 Common Stock Additional Paid-In Accumulated Other Deficit Accumulated During Exploration Total Stockholders’ Number of Shares Amount Capital Comprehensive Loss Stage Equity (Deficit) Balance, March 10, 2010 - $
